Opinion,
Mr. Chief Justice Paxson :
The petitioner’s own statement of his case puts him out of court. A remonstrance was filed against his application, upon the ground that he was not a man of good moral character. A hearing was had upon the issue thus' raised, and, as there is nothing to show that it was not conducted in a legal manner, *554there is an end of the case. We cannot review such cases upon the merits. All we can do is to see that the license court has proceeded according to law. Prospect Brewing Co.’s Petition, 127 Pa. 523, has no application.
Writ refused.